Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of a pipe in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "more particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
For claim 1, it is unclear whether “a water level” in line 15 is the same with “a water level” in line 7. 
Claim 1 recites the limitation "the end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the collecting tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
For claim 4, it is unclear whether “a single collecting tank” in line 2 refers to the previously mentioned “a collecting tank” or a new tank. Also, it is unclear whether “each breeding tank” in line 4 refers to one of the previously mentioned “several breeding 
For claim 5, it is unclear whether “a comparted breeding tank” is the same with the previously mentioned breeding tank or a new tank in addition to the already mentioned breeding tank. Also, it is unclear whether “a platform” in line 3 is the same with the previously mentioned platform. An example of an amendment can be “wherein said breeding tank is a compartmented breeding tank having compartments, each of said compartments comprises said platform”. 
For claim 6, it is unclear whether “a water level” in line 3 is the same with the previously mention “water level”. 
For claim 8, it is unclear whether “a spawning area” in line 3 is the same with the previously mentioned “a spawning area”.
Claim 10 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims depend from a rejected base claim are also rejected. 
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior arts considered pertinent to applicant's disclosure US-20130036983 discloses a porous element that allow eggs to pass through and gather in a collection 
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record fail to teach or render obvious a breeding system as claimed in detailed, especially the combination of a breeding tank, a spawning support placed in the breeding tank comprising a platform forming a spawning area, a water circulation system configured to flood at least partially the platform, wherein the spawning support comprises a funnel having an upper orifice extending at a distance from the bottom, the platform being fixed near the upper orifice of the funnel, and a removable shutoff member configured to at least partially block the pipe of the spawning support, the shutoff member comprising a pipe at the end of which through-holes are formed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.